Citation Nr: 1511757	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, related to in-service herbicide exposure.

2. Entitlement to service connection for diabetes, related to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The Veteran did not request a hearing before the Board. 


FINDINGS OF FACT

1. The Veteran did not have duty in Vietnam, visitation in Vietnam, or service in the inland waterways of Vietnam during service. 

2. Ischemic heart disease is not shown to have been present in service, in the initial post-service year, nor has it been shown to be the result of herbicide exposure or otherwise related to the Veteran's period of service.

3. Diabetes is not shown to have been present in service, in the initial post-service year, nor has it been shown to be the result of herbicide exposure or otherwise related to the Veteran's period of service.


CONCLUSIONS OF LAW

1. Ischemic heart disease was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. Diabetes was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was not afforded a VA examination or VA medical opinion regarding the claims for service connection for ischemic heart disease or diabetes. As will be explained below, the Veteran is claiming service connection for heart disease and diabetes solely on a presumptive basis, related to assumed exposure to herbicides during claimed in-country service in Vietnam. The record does not contain sufficient evidence indicating that the Veteran ever served in-country in Vietnam during service. As the issue of etiology for these disorders rests entirely on the question of whether the Veteran was present in Vietnam during service, the provision of examinations to determine the natures and etiologies of the Veteran's claimed disorders is not necessary. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 38 C.F.R. 
§ 3.303(b) applies to the Veteran's claims for service connection for an organic heart disorder and diabetes mellitus. Similarly, service connection will be presumed if these "chronic diseases" manifested to a compensable degree within the first post-service year. See 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). 

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975. Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" only if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit. Haas, 525 F.3d at 1193-94. A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure. Id. 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN." As an appendix to that section of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel. Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.


Analysis

The Veteran essentially claims that he developed ischemic heart disease and diabetes due to presumed exposure to herbicides during service; specifically, he asserts that he was exposed to herbicides during a short trip to Da Nang while stationed on the U.S.S. Ranger (an aircraft carrier) off the coast of the Republic of Vietnam (Vietnam). 

The medical and lay evidence contains no notation indicating the presence of either ischemic heart disease or diabetes mellitus symptomatology during service or in the initial post-service year. Treatment records contain no notation indicating treatment for heart disorders, specifically a myocardial infarction and coronary artery disease, until many years after service. The record does not contain any objective medical record diagnosing the Veteran as having diabetes; however, as the Board will find that the Veteran did not serve in-country in Vietnam during service and was not exposed presumably to herbicides, the Board need not discuss the nature of the claimed diabetes disorder. 

Based on this evidence, it is clear that the Veteran's heart disorder and diabetes were not manifest in service, or to a degree of 10 percent disabling within one year of separation. Additionally, no competent evidence of record relates either a heart disorder or diabetes to service. According to the Veteran, the only possible nexus between the disorders and service is presumed herbicide exposure. As explained below, however, in-service herbicide exposure cannot be presumed here and has not otherwise been confirmed.

The Veteran's service personnel records contain no notation indicating that the Veteran served in Vietnam, visited Vietnam, or served in the inland waterways of Vietnam. The Veteran's service personnel records indicate that his Military Occupational Specialty (MOS) was equivalent to that of a civilian aircraft heat-and-vent installer. 

In an October 2011 statement, the Veteran wrote, "I believe that I was in Vietnam in 1964." The Veteran stated that he was deployed with his unit with the U.S.S. Ranger to Vietnam for a 13-month tour. The Veteran alleged that "while there, I was sent to Da Nang Base to repair aircraft so it could return to ship." The Veteran further alleged that he "spent over 24 hours at that base." In subsequent statements, the Veteran reiterated the same account of having repaired an aircraft at Da Nang. In a June 2012 statement, the Veteran stated that, during his alleged service at Da Nang, he was exposed to Agent Orange, resulting in his ischemic heart disease and diabetes. In September 2011 and October 2013, the RO issued letters to the Veteran, requesting that he provide additional details regarding the claimed incident that led to his exposure, to include specific dates or locations. In both instances, the Veteran failed to provide additional details. 

The Veteran's personnel records confirm that he served aboard the U.S.S. Ranger while it was stationed off the coast of Vietnam during various periods in 1964 and 1965. An April 2012 response from the Defense Personnel Records Information Retrieval System (DPRIS) site for the United States Army and Joint Services Records Research Center (JSRRC) research indicates that the command history of the Veteran's unit, the command history and deck logs for the U.S.S. Ranger, and the Deployment for Carriers and Carrier Based Squadrons in the Western Pacific and Vietnam were reviewed in conjunction with this claim. The command histories revealed that this ship conducted operations off the coast of Vietnam, and that aircraft from the ship flew electronic and photographic reconnaissance missions over South Vietnam. The histories did not record any members of the Veteran's unit setting foot in Vietnam. The deck logs concurred with the histories, and contained no indication that the ship docked or transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.

In a September 2012 Formal Finding of Insufficient Evidence to Concede Exposure to Herbicides, the RO's Veterans Service Representative/Military Records Specialist noted that: (1) the Veteran's claim for service connection was received in August 2011; (2) the RO issued a September 2011 duty to assist letter to the Veteran, requesting specific details regarding his reported herbicide exposure (i.e. when, where, how the incident occurred), but the Veteran did not respond; (3) the service personnel records confirmed that the Veteran was an aviation structural mechanic-equipment between 1964 and 1965, and was stationed aboard the U.S.S. Ranger; (4) the DPRIS stated that neither the deck logs nor the ship's history "document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam;" and (5) a review of the service treatment records and service personnel records yielded no conclusive proof that the Veteran had in-country service in Vietnam.

In a June 2014 addendum to the September 2012 Formal Finding, the Veterans Service Representative/Military Records Specialist indicated that: (1) the Veteran told a VA representative in September 2011 that he was sent to Da Nang to retrieve a plane, but did not provide any exact dates for this occurrence; (2) a response from the Personnel Information Exchange System (PIES) provided no conclusive proof of in-country service; (3) the RO issued the September 2011 duty to assist letter to the Veteran, requesting specific details regarding his reported herbicide exposure (i.e. when, where, how), and the Veteran did not respond; (3) the service personnel records confirmed that the Veteran was an aviation structural mechanic-equipment between 1964 and 1965, and was stationed aboard the U.S.S. Ranger; (4) the DPRIS stated that neither the deck logs nor the ship's history "document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam;" (5) a review of the service treatment records and service personnel records yielded no conclusive proof that the Veteran had in-country service in Vietnam, (6) in an October 2012 statement, the Veteran wrote that he was sent to Da Nang to repair an aircraft during service, but again did not report any dates for that incident; (7) in reviewing the U.S.S. Ranger's chronological history, provided by the Veteran, the RO found no evidence that the ship docked, transited inland waterways, or allowed personnel to step foot in Vietnam; (8) a review of the Veteran's entire personnel file showed no conclusive proof that the Veteran had in-country Vietnam service; (9) and a review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents yielded no mention of the U.S.S. Ranger; and a review of the U.S.S. Ranger's listing in the Dictionary of American Naval Fighting Ships yielded no mention of the ship docking, transiting inland waterways, or allowing personnel to step foot in Vietnam. 

From this evidence, the Board finds that the preponderance of the evidence weighs against finding that the Veteran ever served in-country in Vietnam, even for a very brief period of time. The Veteran has repeatedly stated that he was present in Da Nang for a very brief period of time, lasting a little over 24 hours, to repair an airplane so that it might return to the ship on which he was stationed. Despite being asked in official letters, the Veteran has not provided any specific detail regarding this incident, to include the dates, the manner in which he was taken and returned to Da Nang, or an explanation as to why he specifically was ordered to repair a plane. 

The Veteran's service personnel and treatment records contain no notation suggesting that he ever stepped foot on Vietnamese soil. Having performed a thorough review of the Veteran's ship's records, the RO reported finding no evidence indicating that his vessel docked in Vietnam, entered the inland waters of Vietnam, or that individuals from the ship set foot on Vietnamese soil. 

Considering the Veteran's vague account of his claimed in-country service and the strong objective evidence indicating that U.S.S. Ranger personnel did not travel to the land surface or inland waters of Vietnam, the Board finds that the evidence weighs against finding that the Veteran ever served in-country in Vietnam and, therefore, against a presumed exposure to herbicides related to such service. Moreover, there is nothing in the record to suggest how the U.S. Navy, presumably with a fully-staff aviation operations and maintenance component in Vietnam, supposedly selected this veteran from a vessel assignment for temporary duty above all others with confirmed land-based service. There is nothing in the Veteran's service personnel record or other U.S. government source to barely suggest that this Veteran had any specialized training that was not otherwise available to any other technician. The Veteran's account is therefore wholly implausible. 38 U.S.C.A. 
§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

Further of note, the Veteran has not suggested that he was exposed to herbicides at any time other than during his alleged short service in Da Nang. As the Veteran has not suggested any other etiology for his claimed heart and diabetic disorders other than presumed exposure to herbicides during in-country service in Vietnam, the Board finds that the preponderance of the evidence weighs against the claims for service connection. 

For the reasons stated above, the claims for service connection for ischemic heart disease and diabetes are denied. In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Ischemic heart disease, related to in-service herbicide exposure, is denied. 

Service connection for diabetes, related to in-service herbicide exposure, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


